DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldshtein (US 10063271) in view of Marchbanks (US 5617587).
Goldshtein discloses a magnet bag assembly comprising a fabric bag (104) having a front panel coupled to a back panel along a periphery of the front and back panels (see Figs. 1, 2), a top portion of the periphery being uncoupled to form an opening in the fabric bag for receiving items therein (see Figs. 1, 2), the fabric bag further comprising a first plurality of magnets (710a-d) attached to the back panel and encased by a piece of fabric material that is folded over and stitched to the back panel (Goldshtein Figs. 2, 5, 6; col. 5, ll. 60-col. 6, ll. 2); an accessory piece (102) consisting of fabric material encasing a second plurality of magnets (702a-c); wherein the fabric bag can be removed and attached to a front surface of the accessory piece by magnetic attraction between the first and second plurality of magnets (col. 6, ll. 3-16); except does not expressly disclose the double-sided adhesive on the back of the accessory piece as claimed.
However, Marchbanks teaches a similar attachable pocket wherein the attachment structure (13) is held to an object to which the pocket is to be attached via double sided adhesive (22) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add adhesive as taught by Marchbanks to the attachment accessory plate taught by Goldshtein, in order to attach the pocket do a desired surface via adhesive as taught by Marchbanks (col. 3, ll. 64-66).

The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Goldshtein or Marchbanks which is capable of being used in the intended manner, i.e., attaching the pocket to various surfaces. There is no structure in Goldshtein or Marchbanks that would prohibit such functional intended use (see MPEP 2111).
6.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldshtein (US 10063271) in view of Marchbanks (US 5617587) as applied to claim 6 above, and further in view of Arnold et al. (US 2010/0120309, hereinafter ‘Arnold’).
Goldshtein as modified above discloses all limitations of the claim(S) as detailed above except does not expressly disclose the device being constructed of 100% solution dyed acrylic as claimed.
However, Arnold teaches a textile fabric being woven from solution dyed acrylic (para 0019) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Goldshtein as modified above device out of 100% solution dyed acrylic as taught by Arnold, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the .

Response to Arguments
7.	Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 10, 2022